Title: To Benjamin Franklin from Francis Dana, 1 May 1781
From: Dana, Francis M.
To: Franklin, Benjamin


Dear Sir
Amsterdam May 1st. 1781
The Gentleman who will have the honour of presenting to you this Letter, is Mr: Warren, Son of the Honble General Warren of Massachusetts a Member of the Continental Navy Board for the Eastern Department, &c. Mr: Warren has had the Misfortune to be taken on his passage for France, and to carried into England; and was doubtless honoured with letters of Introduction to your Excellency. I beg leave to recommend him to your Civilities; he has an ardent desire to see, and pay his respects to, you— If any of your friends shou’d be travelling into the Extremities of this World, I shall hope for the honour of your introducing them to me, and you may be assured I shall always be happy to show them every attention in my power. I am with the greatest respect your Excellencys most obedient and most humble Servant
F M Dana
His Excellency Benja. Franklin Esqr: Minister Plenipotentiary &c
 
Notation: F. Dana. May. 1. 1781
